DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 85-106 in the reply filed on 11 Jan. 2022 is acknowledged.
After further consideration, the invention of Group I, claims 1, 8, 16-18, 21, 24-26, and 30-31, and the invention of Group II, claims 85-106, are no longer considered distinct. Therefore, the restriction requirement is hereby withdrawn. 

Status of Claims
Claims 1, 8, 16-18, 21, 24-26, 30-31, and 85-106 are pending.
Claims 1, 8, 16-18, 21, 24-26, 30-31, and 85-106 are rejected.
Claims 1, 17, 31, 85, 88, 94-96, 99 and 105-106 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. Nos. 62/622,679 filed 26 Jan. 2018, 62/631,381 filed 15 Feb. 2018, 62/532,855 filed 14 July 2017, and 62/474,035 filed 20 March 2017  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date for the instant application is 20 March 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 Nov. 2020 and 24 Nov. 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings received 19 Sept. 2019 are accepted.

Specification
The amendments to the specification filed 20 April 2020 have been entered.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at para. [0089], [0093], [0097], [00184], [00226], [00272], [00336], [00356], [00357], and Table 4. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1, 17, 31, 85, 88, 94-96, 99, and 105-106 are objected to because of the following informalities:  
Claims 1, 85, and 96 recite “…(c)…wherein the threshold number is calibrated based on comparison…”, which is a grammatical error and should recite “…is calibrated based on a comparison…”.
Claims 1, 85, and 96 recite “…(d) identifying the biological sample as MSI-high if the number of altered microsatellite loci is greater…”. To clarify that “the number of altered microsatellite loci” refers to the number of altered microsatellite loci determined in step (b), the claim should be amended to recite “…(d) identifying the biological sample as MSI-high if the number of altered microsatellite loci determined in step (b) is greater…”. 
Claims 17, 88, and 99 recite “…identifying insertion or deletions that increased or decreased the number of repeats…”. To use a consistent tense, the claims should be amended to recite  “…identifying insertion or deletions that increase or decrease the number of repeats…”.
Claims 31, 95, 106 recite “…is less than or equal to a lower threshold number”. To clarify that the lower threshold number is lower than the threshold number recited in independent claims 1, 85, and 96, from which claims 31, 95, and 106 respectively depend, the claims should be amended to recite “…is less than or equal to a lower threshold number than the threshold number”.
Claims 94-95 and 106 recite “The system of claim 85, further comprising identifying…”. To clarify that the recited limitations further cause the one or more computers to perform the limitations, the claims should be amended to recite “The system of claim 85, wherein the instructions are further operable to cause the one or more computers to perform an operation of identifying…”, or an equivalent limitation.
Claim 105 recites “The computer-readable medium of claim 96, further comprising identifying…”. To clarify that the limitation further limits the instructions on the computer-readable medium that cause the one or more computers to perform the limitation, the claim should be amended to recite “The computer-readable medium of claim 96, wherein the instructions further cause the one or more computers to perform an operation of identifying…”, or an equivalent limitation.
Appropriate correction is required.

Duplicate Claim Warning
Applicant is advised that should claim 95 be found allowable, claim 106 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Claims 1, 85, and 96 recite “…(c) comparing the number of altered microsatellite loci determined in step (b) to a threshold number, wherein the threshold number is calibrated based on comparison of the number of altered microsatellite loci per patient to MSI results obtained using a different laboratory technique on a same biological sample…”. The limitation regarding how the threshold number being compared to the number of altered microsatellite loci is interpreted to define the process in which the threshold was previously determined/calibrated. However, a step of calibrating the threshold number based on the recited comparisons is not required within the metes and bounds of the claim. See MPEP 2113 I. 
Dependent claims 21, 90, 101 recite “…wherein the threshold number is determined using biological samples…”. Dependent claims 24, 91, and 102 recite “…wherein the threshold number is calibrated across at least 1, 2…distinct cancer linages using sensitivity…, or any combination thereof”. Dependent claims 25, 92, and 103 recite “…wherein the threshold is determined to provide high sensitivity to MSI-high…”. The limitations of dependent claims 21, 24-25, 90-92, and 101-103 serve to further limit the process in which the threshold number was calibrated/determined. Therefore, for the same reasons discussed above for independent claims 1, 85, and 96, these limitations also serve to define the process in which the threshold number was previously determined/calibrated, but the claims do not require a step of determining/calibrating the threshold number.
Claims 1, 85, and 96 recite “…(a) obtaining a nucleic acid sequence of a plurality of microsatellite loci from the biological sample”. Given claims 85 and 96 recite the step of obtaining the nucleic acid sequence is performed by one or more computers, the broadest reasonable interpretation of the limitation is interpreted to include embodiments in which the an already generated/sequenced nucleic acid sequence of a plurality of microsatellite loci from the biological sample is obtained (e.g. data received by a computer), and a step of obtaining the nucleic acid sequence from the biological sample (e.g. by performing sequencing) is not required.
Claims 8, 86, and 97 recite “next generation sequencing”. Applicant’s specification at para. [0008] discloses next-generation sequencing refers to high throughput sequencing. Accordingly, the term “next generation sequencing” is interpreted to refer to any high throughput sequencing technology. 
Claims 25, 92, and 103 recite “…wherein optionally the different laboratory technique comprises fragment analysis”. The claims are interpreted to mean that the different laboratory technique is not required to comprise fragment analysis. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8, 16-18, 21, 24-26, 30-31, and 85-106 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claims 1, 85, and 96, and claims dependent therefrom, are indefinite for recitation of “…(a) obtaining a nucleic acid sequence of a plurality of microsatellite loci…; (b) determining the number of altered microsatellite loci based on the nucleic acid sequences obtained in step (a)”. It is unclear if the claims intend to obtain a nucleic acid sequence that includes the plurality of microsatellite loci, as suggested by step (a), or if the claims intend to obtain a plurality of nucleic acid sequences, as suggested by step (b). As such, the metes and bounds of the claims are unclear. It is noted that dependent claims 16, 87, and 98 recite “…comparing each nucleic acid sequence obtained in step (a) to a reference sequence for each microsatellite loci”. Therefore, for purpose of examination, the claims are interpreted to mean that a nucleic acid sequence is obtained for each of the plurality of microsatellite loci, such that a plurality of nucleic acid sequences are obtained. To overcome the rejection, the claims can be amended to recite “…(a) obtaining a nucleic acid sequence for each of a plurality of microsatellite loci…”.
Claims 1, 85, and 96, and claims dependent therefrom, are indefinite for recitation of “…(b) determining the number of altered microsatellite loci based on the nucleic acid sequences obtained in step (a)…”. There is insufficient antecedent basis for “the number of altered microsatellite loci” because the claims do not previously recite “a number of altered microsatellite loci”. Therefore, it is unclear what number of altered microsatellite loci “the number of altered microsatellite loci” is intended to refer to. For example, it is unclear if “the number of altered microsatellite loci” refers to a number of microsatellite loci that include single nucleotide variants (SNV) and/or insertions or deletions, if “the number of altered microsatellite loci” refers to a number of microsatellite loci that include insertions or deletions but loci with only SNVs are not considered “altered” , or if “the number of altered microsatellite loci” refers to a number of microsatellite loci that are altered in some other way. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “…(b) determining a number of altered microsatellite loci…”, such that the number of altered microsatellite loci refers to any count of altered microsatellite loci. To overcome the rejection, the claims can be amended to reflect the above interpretation.
Claims 1, 85, and 96, and claims dependent therefrom, are indefinite for recitation of “…(c)…wherein the threshold number is calibrated based on comparison of the number of altered microsatellite loci per patient to MSI results…”. There is insufficient antecedent basis for “the number of altered microsatellite loci per patient” because claims 1, 85, and 96 only previously recite determining a number of altered microsatellite loci for the biological sample in step (a) of the claim. However, the claim does not recite any numbers of altered microsatellite loci for multiple patients in the claim. Therefore, it is unclear which numbers of altered microsatellite loci and which patients, “the number of altered microsatellite loci per patient” is intended to refer to. For purpose of examination, the claims are interpreted to mean the threshold number is calibrated based on a comparison of a number of altered microsatellite loci for a plurality of patients to MSI results obtained using a different laboratory technique. 
Claims 1, 85, and 96, and claims dependent therefrom, are indefinite for recitation of “…wherein the threshold number is calibrated based on…MSI results obtained using a different laboratory technique on a same biological sample…”. Claims 1, 85, and 96 previously recite “A system for determining microsatellite instability (MSI) in a biological sample comprising:…(a) obtaining a nucleic acid sequence…from the biological sample”. Applicant’s specification at para. [0011] discloses that “a same biological sample” can refer to any appropriate sample, such as the same physical sample or another portion of the same tumor. However, it is unclear if the “same biological sample” is intended to refer to a same sample as the biological sample for which the nucleic acid sequences were obtained in step (a) or if the “same biological sample” is intended to refer to a same sample from which the number of altered microsatellite loci was determined per patient in step (c). Furthermore, it is unclear what laboratory technique the “different laboratory technique” is intended to be different from. For example, it is unclear if the different laboratory technique is intended to be different than the laboratory technique in which the nucleic acid sequences were obtained in (a), different than the laboratory technique in which the number of altered microsatellite loci per patient was determined in (c), or different than both laboratory techniques used to obtain the information in both (a) and (c). As such, the metes and bounds of the claims are unclear. For purpose of examination, the “same biological sample” is interpreted to refer to a same biological sample from the plurality of patients (i.e. “per patient”) that was used for determining a number of altered microsatellite loci in calibrating the threshold, in light of Applicant’s specification at para. [0011]. Furthermore, the different laboratory technique is interpreted to be a different laboratory technique than how the nucleic acid sequences were obtained in step (a) and/or how the number of altered microsatellite loci per patient were obtained in step (c) of the claims. Clarification is requested.
Claims 8, 86, and 97 are indefinite for recitation of “…wherein the sequencing comprises next generation sequencing (NGS)”. There is insufficient antecedent basis for “the sequencing” in the claim because claims 85 and 96, from which claims 86 and 97 respectively depend, recite “…(a) obtaining a nucleic acid sequence…”, but do not recite any step of performing sequencing and/or that the nucleic acid sequence was derived from sequencing the biological sample. Further regarding claim 8, it is further unclear if the claim intends to further limit step “(a) obtaining a nucleic acid sequence of a plurality of microsatellite loci from the biological sample” to obtain the nucleic acid sequence by performing next generation sequencing, or if the limitation intends to define the process in which the nucleic acid sequence was previously generated, but does not require performing a step of sequencing. See MPEP 2113. For purpose of examination, the limitation is interpreted to mean “…wherein the obtained nucleic acid sequences were determined by next generation sequencing”. 
Claims 21, 90, and 101 are indefinite for recitation of “…wherein the threshold number is determined using biological samples from at least 5…cancer patients”. It is unclear if the claims intend to require that determining the threshold number requires physically using biological samples (e.g. by sequencing nucleic acids from the samples), or if the claims only intend to require that the threshold number is determined based on biological samples (e.g. using information obtained from the biological samples). If Applicant intends for the claims to require physical using the biological samples, then it is further unclear in what way a system comprising one or more computers and one or more storage devices (claim 85) or a computer-readable medium comprising instructions executable by one or more computers (claim 96) can physically use the biological samples. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean the threshold number is determined based on biological samples from at least “5…, 1000, or 2000 cancer patients”. 
Claims 25, 92, and 103 are indefinite for recitation of “…wherein the threshold number is determined to provide high sensitivity to MSI-high as determined in colorectal cancer using the different laboratory technique…”. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. See MPEP 2173.05(g). In this case, it is unclear what embodiments of determining the threshold value would provide “high sensitivity to MSI-high”, or if the recited “high sensitivity to MSI-high” recites an intended result of the calibration of the threshold number based on the comparison of the number of altered microsatellite loci per patient to MSI results obtained using a different laboratory technique. Furthermore, the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what sensitivity would fall within the metes and bounds of “high sensitivity” (i.e. greater than 0.9, 0.95?). Last, it is unclear if the claims intend to require that the calibration of the threshold number is based on colorectal cancer patients, or if the limitation expresses an intended result of the calibration of the threshold number to provide a high sensitivity similar to a sensitivity determined in colorectal cancer using the different technique, but the calibration is not required to use colorectal patients. As such, the metes and bounds of the claims are unclear. For purpose of examination, the provided high sensitivity to MSI-high is interpreted to be an intended result of the calibration recited in the independent claims, and the limitation is interpreted to require that the calibration is based on colorectal cancer patients. Clarification is requested.
Claims 26, 93, and 104 are indefinite for recitation of “…wherein the threshold number is less than about 10%, 9%..., or 0.1% of the number of members of the plurality of microsatellite loci; and the threshold number is greater than about 10%, 9%..., or 0.1% of the number of members of the plurality of microsatellite loci”. First, The term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is unclear if the threshold number is intended to be less than or greater than 10%, 9%, etc., given the claims recite the threshold number is less than and greater than about 10%, 9%, etc. For example, it is unclear in what way the threshold number can be less than 0.1% and also greater than 0.1%. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean that the threshold number is less than 10%, 9%, etc. or the threshold number is greater than 10%, 9%, etc. 
Claim 96, and claims dependent therefrom, are indefinite for recitation of “..(a) obtaining a nucleic acid sequence…from the biological sample”. There is insufficient antecedent for “the biological sample” in the claim because claim 96 does not previously recite “a biological sample”. Therefore, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “(a)…from a biological sample”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 16-18, 21, 24-26, 30-31, and 85-106 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 85, and 96 being representative) is directed a method, system, and product for determining microsatellite instability. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 85, and 96 recite the following steps which fall under the mental processes groupings of abstract ideas:
(b) determining the number of altered microsatellite loci based on the nucleic acid sequences obtained in step (a); 
(c) comparing the number of altered microsatellite loci determined in step (b) to a threshold number, wherein the threshold number is calibrated based on comparison of the number of altered microsatellite loci per patient to MSI results obtained using a different laboratory technique on a same biological sample; and
(d) identifying the biological sample as MSI-high if the number of altered microsatellite loci is greater than or equal to the threshold number.
The identified claim limitations falls into the group of abstract ideas of mental processes for the following reasons. In this case, determining the number of altered microsatellite loci involves analyzing the nucleic acid sequence of each microsatellite loci to determine if the sequence is altered relative to a reference, which can be practically performed in the mind. Furthermore, comparing the number of altered microsatellite loci to a threshold number amounts to a mere data comparison that can be performed mentally. Last, identifying the biological sample as MSI-high if the number of altered microsatellite loci is greater than or equal to the threshold involves a determination that the sample is MSI-high based on the comparison, which is a mental process. That is, other than reciting the steps are carried out by one or more computers in claims 85 and 96, nothing the claims precludes the steps from being practically performed in the mind. 
Dependent claims 16-18, 26, 30-31, 85, 87-89, 93-96, 98-100, and 104-106 further recite an abstract idea. Dependent claims 16, 87, and 98 further recite the mental process of comparing each nucleic acid sequence of step (a) to a reference sequence for each microsatellite loci. Dependent claims 17, 88, and 99 further recite the mental process of identifying insertions or deletions that increase or decrease the number of repeats in each microsatellite loci. Dependent claims 18, 89, and 100 further recite the mental process of counting each altered microsatellite loci only once regardless of the number of insertions or deletions at that loci.  Dependent claims 26, 93, and 104 further recite the mental process of comparing the number of altered microsatellite loci to a threshold number that is less than or greater than 10%, 9%, 8%, 7%, 6%, 5% 4%, 3%, 2%, %, 0.9%, 0.8%, 0.7%, 0.6%, 0.5%, 0.4%, 0.3%, 0.2%, or 0.1% of the number of members of the plurality of microsatellite loci. Dependent claim 30, 94, and 105 further recite the mental process of identifying the biological sample as microsatellite stable (MSS) if the number of altered microsatellite loci is below the threshold number. Dependent claims 31, 95, and 106 further recite the mental process of identifying the biological sample as MSI-low if the number of altered microsatellite loci in the sample is less than or equal to a lower threshold number. Therefore claims 1, 8, 16-18, 21, 24-26, 30-31, and 85-106 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 16-18, 21, 24-26, 30-31, 86-95, and 97-106 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 85, and 96  include:
one or more computers (claim 85);
one or more storage devices (claim 85); 
a non-transitory computer-readable medium (claim 96); and
(a) obtaining a nucleic acid sequence of a plurality of microsatellite loci from the biological sample (i.e. data input).
The additional elements of one or more computers, one or more storage devices (e.g. memory), a computer-readable medium, and data input are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Furthermore, the additional element of obtaining a nucleic acid sequence of a plurality of microsatellite loci only serves to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity and is not sufficient to integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 8, 16-18, 21, 24-26, 30-31, and 85-106 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 16-18, 21, 24-26, 30-31, 86-95, and 97-106 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 85, and 96  include:
one or more computers (claim 85);
one or more storage devices (claim 85); 
a non-transitory computer-readable medium (claim 96); and
(a) obtaining a nucleic acid sequence of a plurality of microsatellite loci from the biological sample (i.e. data input)
The additional elements of one or more computers, one or more storage devices (e.g. memory), a computer-readable medium, and data input are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 16-18, 21, 24-26, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salipante et al. (Microsatellite Instability Detection by Next Generation Sequencing, 2014, Clinical Chemistry, 60:9, pg. 1192-1199; cited in IDS filed 24 Nov. 2020).
Regarding claim 1, Salipante et al. discloses a method for detecting microsatellite instability (Abstract) comprising the following steps:
Salipante et al. discloses (a) obtaining sequencing data for each of a plurality of microsatellite loci for a tumor (i.e. biological) sample (pg. 1193, col. 1, para. 4; pg. 1193, col. 2, para. 3 to pg. 1194, para. 2; Table 1).
Salipante et al. discloses (b) determining a number of unstable (i.e. altered) loci based on the sequencing data (pg. 1195, col. 1, para. 2, e.g. number of repeats is tallied based on read counts and used to mark unstable loci).
Salipante et al. discloses (c) comparing the determined number of unstable loci to a cutoff fraction of 0.2 (i.e. a threshold number) (pg. 1195, col. 1, para. 3). Salipante et al. further discloses that the cutoff value was calibrated based on comparing a number of unstable loci determined from a sample from each of a plurality of patients to microsatellite instability (MSI) results obtained using conventional MSI-PCR for the same patient (i.e. a different laboratory technique on a same biological sample) (Figure 2; pg. 1193, col. 1, para. 3 to col. 2, para. 2; pg. 1195, col. 1, para. 3).
Regarding step (d) of identifying the biological sample as MSI-high if the number of altered microsatellite loci is greater than or equal to the threshold, the step of identifying the biological sample as MSI-high is only required to occur if the condition precedent of the number of altered microsatellite loci being greater than or equal to the threshold is met. See MPEP 2111.04 II. Therefore, the broadest reasonable interpretation of the claim does not require the step of identifying the biological sample as MSI-high given the condition has not been met by the claims. 
Regardless, Salipante et al. discloses (d) identifying the biological sample as MSI-positive (i.e. MSI-high) if the number of unstable (i.e. altered) microsatellite loci is above the cutoff fraction (i.e. threshold number) (pg. 1195, col. 2, para. 3).
Regarding claim 8, Salipante et al. discloses the sequencing data was generated from next generation sequencing (pg. 1193, col. 1, para. 4).
Regarding claim 16, Salipante et al. discloses determining the number of altered microsatellite loci comprises comparing the total number of repeats with a minimum read count (i.e. the nucleic acid sequence) for a microsatellite loci to the number of repeats in the baseline (i.e. a reference sequence) for the same microsatellite locus, for each microsatellite locus (pg. 1195, col. 1, para. 2).
Regarding claim 17, Salipante et al. discloses determining the number of altered microsatellite loci comprises identifying insertions or deletions (e.g. indels) that increase or decrease the number of repeats for each microsatellite loci (pg. 1193, col. 2, para. 4-6, e.g. indel calling was performed;  pg. 1195, col. 1, para. 1, e.g. the number of repeats of each loci compared to reference to determine if there was an increase).
Regarding claim 18, Salipante et al. discloses (b) determining a number of unstable (i.e. altered) loci based on the sequencing data, wherein each altered loci is counted once regardless of the number of repeats in the loci (pg. 1195, col. 1, para. 2, e.g. number of repeats is tallied based on read counts and used to mark unstable loci).
Regarding claims 21 and 24-25, the process in which the threshold number was previously calibrated is a product a by process limitation that defines the process in which the threshold number was previously calibrated/determined. However, a step of calibrating/determining the threshold number is not required within the metes and bounds of the claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. I. In this case, the threshold number of Salipante et al. (pg. 1195, col. 2, para. 3) is the same as the threshold number in the claims (i.e. a threshold used to determine MSI status).
Regardless, pertaining to claim 21, Salipante et al. discloses that the cutoff fraction (i.e. threshold number) was determined based on biological samples from at least 5 cancer patients (pg. 1196, col. 1, para. 2, e.g. 12 MSI-positive tumor samples in exome sequencing data, 28 MSI-positive tumors in coloseq data).
Further regarding claim 25, Salipante et al. discloses the threshold number was calibrated based on colorectal cancer samples analyzed by conventional MSI-PCR (i.e. the different laboratory technique (pg. 1193, col. 1, para. 4 to col. 2, para. 2; Figure 2). Regarding the threshold number being determined to provide high sensitivity to MSI high, this limitation was interpreted to define an intended result of the calibration of the threshold number in the 112(b) rejection of the claim above. Regardless, Salipante et al. discloses the threshold number provides a specificity of 100% (Table 1).
Regarding claim 26, Salipante et al. discloses the threshold number (e.g. cutoff fraction) is 20% unstable (i.e. altered) microsatellite loci (i.e. greater than 10% of the number of members of the plurality of microsatellite loci) (pg. 1195, col. 2, para. 3).
Regarding claim 30, as discussed above, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. Therefore, the broadest reasonable interpretation of claim 30 requires identifying the biological sample as MSI-high if the number of altered microsatellite loci is greater than or equal to the threshold number or identifying the biological sample as MSI-stable if the number of altered microsatellite loci is lower than the threshold number. As discussed above for claim 1, Salipante et al. discloses (d) identifying the biological sample as MSI-positive (i.e. MSI-high) when the number of unstable (i.e. altered) microsatellite loci is above the cutoff fraction (i.e. the number of altered loci is greater than the threshold number) (pg. 1195, col. 2, para. 3; Table 1). Therefore, the step of identifying the biological sample as MSS if the number of altered microsatellite loci is below the threshold number is not required because the claim does not require that the number of altered microsatellite loci is below the threshold number.
Regarding claim 31, as discussed above for claim 30, because the claims do not require that the number of altered microsatellite loci is less than or equal to a lower threshold number than the threshold number, the limitation of identifying the biological sample as MSI-low is not required by the claims.
Therefore, Salipante et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 85-94 and 96-105 are rejected under 35 U.S.C. 103 as being unpatentable over Salipante et al. (Microsatellite Instability Detection by Next Generation Sequencing, 2014, Clinical Chemistry, 60:9, pg. 1192-1199; cited in IDS filed 24 Nov. 2020).
Regarding claims 85 and 96, Salipante et al. discloses a method for detecting microsatellite instability (Abstract) comprising the following steps:
Salipante et al. discloses (a) obtaining sequencing data for each of a plurality of microsatellite loci for a tumor (i.e. biological) sample (pg. 1193, col. 1, para. 4; pg. 1193, col. 2, para. 3 to pg. 1194, para. 2; Table 1).
Salipante et al. discloses (b) determining a number of unstable (i.e. altered) loci based on the sequencing data (pg. 1195, col. 1, para. 2, e.g. number of repeats is tallied based on read counts and used to mark unstable loci).
Salipante et al. discloses (c) comparing the determined number of unstable loci to a cutoff fraction of 0.2 (i.e. a threshold number) (pg. 1195, col. 1, para. 3). Salipante et al. further discloses that the cutoff value was calibrated based on comparing a number of unstable loci determined from a sample from each of a plurality of patients to microsatellite instability results obtained using conventional MSI-PCR for the same patient (i.e. a different laboratory technique on a same biological sample) (Figure 2; pg. 1193, col. 1, para. 3 to col. 2, para. 2; pg. 1195, col. 1, para. 3).
Salipante et al. discloses (d) identifying the biological sample as MSI-positive (i.e. MSI-high) if the number of unstable (i.e. altered) microsatellite loci is above the cutoff fraction (i.e. threshold number) (pg. 1195, col. 2, para. 3).
Regarding claims 86 and 97, Salipante et al. discloses the sequencing data was generated from next generation sequencing (pg. 1193, col. 1, para. 4).
Regarding claim 87 and 98, Salipante et al. discloses determining the number of altered microsatellite loci comprises comparing the total number of repeats with a minimum read count (i.e. the nucleic acid sequence) for a microsatellite loci to the number of repeats in the baseline (i.e. a reference sequence) for the same microsatellite locus, for each microsatellite locus (pg. 1195, col. 1, para. 2).
Regarding claim 88 and 99, Salipante et al. discloses determining the number of altered microsatellite loci comprises identifying insertions or deletions (e.g. indels) that increase or decrease the number of repeats for each microsatellite loci (pg. 1193, col. 2, para. 4-6, e.g. indel calling was performed;  pg. 1195, col. 1, para. 1, e.g. the number of repeats of each loci compared to reference to determine if there was an increase).
Regarding claim 89 and 100, Salipante et al. discloses (b) determining a number of unstable (i.e. altered) loci based on the sequencing data, wherein each altered loci is counted once regardless of the number of repeats in the loci (pg. 1195, col. 1, para. 2, e.g. number of repeats is tallied based on read counts and used to mark unstable loci).
Regarding claims 90-92 and 101-103, the process in which the threshold number was previously calibrated/determined is a product a by process limitation that defines the process in which the threshold number was previously calibrated. However, a step of calibrating the threshold number is not required within the metes and bounds of the claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. I. In this case, the threshold number of Salipante et al. (pg. 1195, col. 2, para. 3) is the same as the threshold number in the claims (i.e. a threshold used to determine MSI status).
Regardless, pertaining to claims 90 and 101, Salipante et al. discloses that the cutoff fraction (i.e. threshold number) was determined based on biological samples from at least 5 cancer patients (pg. 1196, col. 1, para. 2, e.g. 12 MSI-positive tumor samples in exome sequencing data, 28 MSI-positive tumors in coloseq data).
Further regarding claims 92 and 103, Salipante et al. discloses the threshold number was calibrated based on colorectal cancer samples analyzed by conventional MSI-PCR (i.e. the different laboratory technique (pg. 1193, col. 1, para. 4 to col. 2, para. 2; Figure 2). Regarding the threshold number being determined to provide high sensitivity to MSI high, this limitation was interpreted to define an intended result of the calibration of the threshold number in the 112(b) rejection of the claim above. Regardless, Salipante et al. discloses the threshold number provides a specificity of 100% (Table 1).
Regarding claims 93 and 104, Salipante et al. discloses the threshold number (e.g. cutoff fraction) is 20% unstable (i.e. altered) microsatellite loci (i.e. greater than 10% of the number of members of the plurality of microsatellite loci) (pg. 1195, col. 2, para. 3).
Regarding claims 94 and 105, Salipante et al. discloses identifying the biological sample as MSI-negative (i.e. MSI-stable) if the number of altered microsatellite loci is below the threshold number (Figure 2; pg. 1195, col. 2, para. 3; pg. 1196, col. 1, para. 1).

Salipante et al. does not explicitly disclose the following limitations:
Regarding claim 85, Salipante et al. does not explicitly disclose one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers to perform the method. 
Regarding claim 96, Salipante et al. does not explicitly disclose a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers, which, upon execution, cause the one or more computers to perform the method.
However, regarding claims 85 and 96, Salipante et al. discloses the method is implemented in software (pg. 1195, col. 2, para. 2, e.g. source code for mSINGS), which suggests the use of a suitable computer comprising a processor and memory or non-transitory computer-readable medium for storing and executing the method. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. 
Therefore, the invention is prima facie obvious.

Claims 95 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Salipante et al. as applied to claim 85 above, and further in view of Umar et al. (Revised Bethesda Guidelines for Hereditary Nonpolyposis Colorectal Cancer (Lynch Syndrome) and Microsatellite Instability, 2004, Journal of the National Cancer Institute, 96(4), pg. 261-268)
Regarding claims 95 and 106, Salipante et al., as applied to claim 85 above, does not disclose the system is configured to identify the biological sample as MSI-low if the number of altered microsatellite loci in the sample is less than or equal to a lower threshold number than the threshold number. However, this limitation was obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Umar et al.
Regarding claims 95 and 106, Umar et al. overviews guidelines for determining microsatellite instability (MSI) in colorectal cancers (Abstract), and discloses determining a number of microsatellite loci in a panel of 5 microsatellite loci that have been mutated (i.e. a number of altered microsatellite loci of a plurality of microsatellite loci) in a tumor sample, classifying the tumor as MSI-high if two or more (i.e. a threshold number) of the five microsatellite loci are altered, and classifying the tumor as MSI-low if only one of the five microsatellite sequences have been mutated (i.e. identifying the biological sample as MSI-low if the number of altered microsatellite loci is equal to a lower threshold number than the threshold number for MSI-high) (pg. 262, col. 1, para. 2; Table 1). Umar et al. further discloses that MSI-low colorectal cancers represent a distinct group separate from MSI-stable tumors and are related to developing tumors, and therefore MSI-low needs to be clearly defined (pg. 263, col. 1, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by Salipante et al., as applied to claim 85 above, to have been further configured to identify the biological sample as MSI-low if the number of altered microsatellite loci in the sample equal to a lower threshold number (e.g. one) than the threshold number, as shown by Umar et al. (pg. 262, col. 1, para. 2; Table 1). One of ordinary skill in the art would have been motivated to combine the system of Salipante et al. with the method of Umar et al. in order to clearly differentiate MSI-low tumors from MSI-stable tumors and thus identify developing tumors, as shown by Umar et al. (pg. 263, col. 1, para. 3). This modification would have had a reasonable expectation of success because both Salipante et al. and Umar et al. compare a number of altered microsatellite loci from a plurality of microsatellite loci to a threshold to determine MSI status in colorectal cancer, such that the method of Umar et al. is applicable to the system of Salipante et al. 
Therefore, the invention is prima facie obvious.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marijo et al. (US 2008/0311565 A1)
Marijo et al. discloses a method for detecting microsatellite instability (Abstract) which comprises determining a number of unstable (i.e. altered) microsatellite loci from tested loci, comparing the determined number of altered microsatellite loci to a threshold number, and classifying the sample as being MSI-high if greater or equal to 30% (i.e. the threshold number for MSI-high) of the tested loci are unstable, MSI-low if 5-19% (i.e. a lower threshold number than the threshold for MSI-high) of the tested loci are unstable, and MSI-stable if no sites were unstable ([0040]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631